Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 9, 2015

                                          No. 04-14-00856-CV

                                    IN RE Ropal ANDERSON,
                                 Gerald Busch and Hortencia Morales

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On January 7, 2015, the real party in interest filed an opposed motion to dismiss this
mandamus proceeding as moot. The relators and respondent may file a response to the
motion to dismiss in this court no later than January 16, 2015. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on January 9th, 2015.                              PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI, styled In re Matthew Hileman, pending in the 288th Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.